Jenkins, J.
1. Upon the foreclosure of a landlord’s special lien for supplies, although, the affidavit made to secure the issuance of the execution therein may be made by the agent of the landlord (Civil Code (1910), §§ 3348, 3366 (3) ), yet when it appears that such affidavit is made by such an agent, the execution thereunder should issue in favor of the principal. Where such an execution issued in favor of “Dowling, agent for McClain,” it was in favor of Dowling individually, and the words “agent for McClain” were merely descriptio persoiise. The motion of the defendant to dismiss the proceeding against him on this ground should have been granted. Maxwell v. Collier, 115 Ga. 304. (41 S. E. 620).
2. The special lien given to landlords upon the crops of their tenants for money and articles furnished to make the crops embrace only the crops of the year in which such advances are made for such purpose; and where the exhibit attached to the affidavit of foreclosure and the evidence submitted for the plaintiff showed that all the advances upon which the proceeding was based were made not later than the year 1914, and that the lien claimed was upon the crops of the year 1915, the proceeding was not maintainable.

Judgment reversed.


Broyles, P. J., and Bloodworth, J., concur.